Citation Nr: 1212721	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to July 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Subsequent to the Travel Board hearing, and also in February 2012, the Veteran's attorney submitted additional argument with a waiver of initial Agency of Jurisdiction (AOJ) consideration.


FINDING OF FACT

It is reasonably shown by the record that the Veteran's prostate cancer had its onset in service.


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for malignant tumors).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of prostate cancer.  Postservice treatment records show that prostate cancer was diagnosed in April 2008, almost nine years after his separation from service.  See April 2008 biopsy results from Dr. M.A.  The Veteran contends that although his prostate cancer was not diagnosed until nine years after his separation from service, the disability had its onset in service.

In August 2008, the Veteran was afforded a VA examination to determine the onset/ etiology of his prostate cancer.  It was noted that he had thyroid cancer diagnosed in 2001, and had established service connection for that disability.  Upon review of the claims file and physical examination of the Veteran, the examiner (an internist) opined that it was "unlikely" that there was a relationship between the Veteran's prostate cancer and his thyroid cancer, to include any treatment or radiation he might have received for the latter disability.  The examiner explained that I-131 (a type of radioactive iodine used to treat thyroid cancer) goes rapidly to the thyroid tissue and is accumulated there, and that there was no syndrome that relates thyroid cancer to prostate cancer.  The examiner did not opine whether the Veteran's prostate cancer was directly related to his service or had its onset therein.  [Notably, the examiner was not asked to provide such an opinion.  See August 2008 request for a VA genitourinary examination.]

The only competent (medical, as such is a medical question) evidence in the record that specifically addresses whether or not the Veteran's prostate cancer is related to/had its onset in service consists of the three private medical opinions submitted by the Veteran.  The first is from, Dr. W.G.M., a private urologist who has been treating the Veteran since December 2008 when he saw him in follow-up after a robot-assisted radical laparoscopic prostatectomy.  In a letter dated in June 2009, and with citations to various medical articles, Dr. W.G.M. provided the following statement on the Veteran's behalf:

[The Veteran's] surgery was performed on August 29th, 2008 and he had a transrectal prostate biopsy performed by [Dr. M.A.] in April of 2008.  Thus, his original diagnosis of prostate cancer occurred in April 2008.  Prostate cancer has been shown to be a slow growing disease with autopsy studies demonstrating evidence for the disease even in very young men long before it would become clinically evident.  Additionally, prostate cancer has been found to be common even in men with PSA (prostate-specific antigen) levels below 4 (the so-called normal range).  With the accumulated data we have on prostate cancer, we know that it has usually been present for years prior to diagnosis, and, in [the Veteran's] case, it is, in fact likely that it was present prior to July 1, 1999.  Since no biopsy was performed at that time is impossible to verify this with certainty but given the nature of prostate cancer it remains quite likely.  (Citations omitted.)

In August 2009, Dr. D.I.L., the Chief of Urology at Penn Presbyterian Medical Center and the Director of its Robotic Urologic Surgery Fellowship, who conducted the Veteran's August 2008 robot-assisted radical prostatectomy, provided a statement expressing his opinion that "it was more likely than not" that the Veteran's prostate cancer had started prior to July 2000.  He explained that surgical pathology reports from the Veteran's August 2008 robot-assisted radical prostatectomy revealed that he had a Gleason 3+4 T2c lesion with 10-25 percent of the prostate involved with tumor. This represented a "very significant amount of tumor in the prostate," and as prostate cancer is "typically a very slow growing disease," it clearly indicates that it was more likely than not that the prostate cancer had started prior to July 2000.  

In a letter dated in August 2009, Dr. A.D.S., the Assistant Dean of Research and Research Training at the Hospital of the University of Pennsylvania, also opined that it was "more than likely" that prostate cancer cells had been present in the Veteran's prostate gland at the time of his separation from service, and that "he already had contracted prostate cancer at that time."  He explained:

Prostate cancer cells have a very slow tumor doubling time; e.g., approximately four years, and there is considerable variation in cell growth among patients.  Eight years had passed from the time of discharge from the military and the onset of diagnosable prostate cancer by biopsy.  Given the extreme slow growth of most prostate cancer cells and given the fact that only a few cancer cells are necessary for prostate cancer to progress over the years, it is highly likely that, had [the Veteran's] prostate gland been examined on a cell-by-cell basis before his discharge from the service in July or 1999, he would have had evidence of prostate cancer on that microscopic examination of the prostate.

As these opinions are by physicians who by virtue of their specialized training and experience are eminently qualified to provide them, reflect familiarity with the record as well as the Veteran's past medical history, include a detailed explanation of rationale for the opinions provided, and cite to medical articles to support their conclusions, they have very substantial probative value.  Because there is no probative evidence to the contrary, the Board finds them persuasive.

The Board acknowledges that in Dr. W.G.M.'s opinion, he stated that without a biopsy from the time of the Veteran's separation from service, it was "impossible to verify . . . with certainty" that the Veteran had prostate cancer at that time.  However, medical certainty is not required when resolving a question regarding the etiology of a disability for the purpose of adjudicating a service connection claim .  All that is required is reasonable doubt.  See 38 C.F.R. § 3.102.  All three opining private physicians have indicated that due to the slow growth rate of prostate cancer cells, it is likely he had prostate cancer at the time of his separation from service, this includes Dr. W.G.M. who stated that although it could not be verified with certainty, it still remained "quite likely."  See Dr. W.G.M.'s June 2009 letter.
Resolving any remaining reasonable doubt in the appellant's favor, the Board finds that the competent evidence of record reasonably supports a finding that his prostate cancer had its onset during service.  Accordingly, service connection for prostate cancer is warranted.


ORDER

Service connection for prostate cancer is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


